Title: From Thomas Jefferson to Samuel Huntington, 6 September 1780
From: Jefferson, Thomas
To: Huntington, Samuel



Sir
Richmond Sep. 6. 1780.

Since the dispatches forwarded three days ago I have received others from Genl. Gates which he was pleased to leave open for my perusal and desired they might then be sent on by the line of expresses. He has therein informed you of the articles he has called on us for, and it may be important that you should know as well what we cannot as what we can do. Of the tents desired we cannot procure a single one, because the stuff is not in our country, and we have not money to procure them elsewhere, our treasury being entirely exhausted and no possibility of it’s being replenished until the meeting of assembly. The articles of sugar and coffee I do not expect to be able to procure. The residue of his requisitions I have hopes may be complied with. I observe he desires provisions from Maryland and I make no doubt they will be necessary. I am only at a loss how they are to be transported; for despairing of our being able to transport to the southward any of our provisions collected on the north side of James river, I have given orders for sending them to the Northward. I am now apprehensive that this may be wrong, and should really be glad to be advised by Congress what to have done. It will seem inconsistent for our provisions to be going Northward while those of Maryland are passing to the Southward.
